Citation Nr: 1614882	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right eye disorder. 

2.  Entitlement to service connection for tuberculosis (TB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, O.H.P. and E.L.H. 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran's service included service in the Philippine Guerrilla and Combination Service from March 1945 to February 1946, and with the Special Philippine Scouts from March 1946 to April 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In July 2013, the Veteran and his witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This case was remanded by the Board in August 2013 for further development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for TB and a right eye disability.  When these issues were before the Board in August 2013, it was determined that further development was needed for proper adjudication of the claims.  While it appears that some of the remand directives of August 2013 have been fulfilled, the Board finds that further development is still needed.  

To that end, in the prior remand the RO was instructed to obtain VA treatment records pertaining to treatment of the Veteran at the Los Angeles VA Medical Center since 1994.  The record contains treatment records from the Los Angeles VA Medical Center from July 13, 1996 to July 18, 2013, however, treatment records from January 1, 1994 to July 12, 1996 have not been obtained.  The record shows that in August 2013 the RO requested records from the Los Angeles VA Medical Center dating from January 1, 1994 to July 12, 1996.  A record dated in 1995 with an addendum dated in 1996 was obtained on remand, however, it is unclear whether this is the extent of the available records.  

In the prior remand, the Board also found that a VA examination was necessary to ascertain the etiology of the Veteran's right eye disability and tuberculosis.  Although the Veteran was afforded a VA examination in October 2013, the examinations are inadequate to address the claims.  To that end, the VA examiner opined that it is at least likely than not that the Veteran's eye disorder is etiologically related to his service.  He reasoned, however, that "the diabetes the Veteran can easily attribute to the stroke and loss of vision in left the eye, however there is no way to know 100 percent of the etiology."  He further added that the Veteran is within one week of cataract postop OD and vision is still fluctuating.  The Board notes that the opinion is inconsistent with the rationale.  

Furthermore, the October 2013 VA examiner opined that TB was less likely as not etiologically related to the Veteran's active service.  The VA examiner stated that the Veteran notes he was treated for TB in 1945 to 1946 with no complications since that time.  Radiographs of the chest from 2005 to 2013 in the Veteran's medical records he stated were normal with no evidence or TB.  The VA examination disclosed no evidence of TB.  During his hearing, the Veteran's representative argued that while the Veteran now has inactive tuberculosis, at one time when it was active it caused damage to include scarring of the lungs.  He claims that the once diagnosed tuberculosis has had long term residuals on the Veteran.  The October 2013 VA examiner did not indicate whether there were any residuals, findings, sign or symptoms due to pulmonary TB that was previously diagnosed in the record.  On remand, an addendum opinion on this matter should be obtained.  

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of August 2013 were not completely followed, the RO is again requested to comply with the Board's remand directives, as stated below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to treatment of the Veteran at the Los Angeles VA Medical Center from January 1, 1994 to July 12, 1996, to include any archived records.  If no records, other than those dated July 16, 1995 and July 22, 1996, are available, or cannot be found or have been destroyed, such should be confirmed in writing.  A negative response is required.

2. Thereafter, obtain an addendum opinion from the October 2013 VA examiner regarding the Veteran's right eye disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner should be asked to reconcile his etiology opinion with his rationale.  The VA examiner should be reminded that the Veteran credibly asserts that he sustained an injury when a shard of sugar cane went in his eye in service.  He asserts that this eventually led to the implant.  For purposes of the opinion, the Veteran should be considered a reliable historian.  The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures. 

3.  Also, obtain an addendum opinion from the October 2013 VA examiner regarding the Veteran's tuberculosis.  The claims folder must be made available to and reviewed by the examiner.  The VA examiner should be requested to address whether there are any residuals, findings, signs or symptoms due to pulmonary TB that had been previously diagnosed in the record.  The examiner should address the Veteran's contentions that the once active TB caused residual damage to include scarring of the lungs.  The rationale for all opinions expressed must be provided.  If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures.

4. The AOJ should also undertake any other development it determines to be warranted.

5.  Then, readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




